574 N.W.2d 445 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST Peter I. ORLINS, an Attorney at Law of the State of Minnesota.
No. C1-98-317.
Supreme Court of Minnesota.
February 24, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against Peter I. Orlins alleging that he has committed professional misconduct warranting public discipline, namely serious and numerous misappropriations of client funds and failure to maintain proper trust accounts, submission of false evidence to a court in a conservator matter, and failure to cooperate with the Director's investigation, and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR) and agrees that this results in the allegations of the petition being deemed admitted pursuant to Rule 13(b), RLPR, and has entered into as stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment pursuant to Rule 15, RLPR, and
WHEREAS, this court has independently reviewed the record and agrees that the jointly agreed-to disposition is appropriate,
IT IS HEREBY ORDERED that Peter I. Orlins is disbarred from the practice of law. *446 The Director is awarded $900 in costs pursuant to Rule 24, RLPR.
         /s/ BY THE COURT:
         /s/ Alan C. Page
             Alan C. Page
             Associate Justice